Citation Nr: 0509595	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, characterized as status post microdiskectomy of 
the lumbar spine, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1993 to 
January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO in 
pertinent part granted service connection for postoperative 
residuals of a herniated lumbar disc and assigned a 10 
percent evaluation effective January 29, 1997.  The veteran 
disagreed with the assigned evaluation and subsequently 
perfected this appeal.  

In April 2003, the Board undertook additional development of 
the veteran's claim pursuant to its authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  In November 2003, the Board remanded 
the case for additional action and readjudication.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  
The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  Prior to April 10, 1999, the objective findings 
associated with the veteran's low back disability 
approximated no more than mild intervertebral disc syndrome 
(IDS).  The findings did not more nearly approximate moderate 
limitation of motion of the lumbar spine, or lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
There was no evidence of vertebral fracture or ankylosis of 
the lumbar spine.  

3.  For the period beginning April 10, 1999, and resolving 
reasonable doubt in the veteran's favor, the symptoms 
associated with his low back disability more nearly 
approximate severe IDS with recurring attacks.  There is no 
evidence of pronounced IDS, ankylosis, or vertebral fracture.  

4.  Under the rating criteria in effect for the period from 
September 23, 2002 to September 25, 2003, the chronic 
orthopedic and neurological manifestations associated with 
the veteran's low back disability do not combine to an 
evaluation greater than 40 percent, and there is no evidence 
of incapacitating episodes due to IDS.  

5.  Under the rating criteria in effect for the period 
beginning September 26, 2003, the chronic orthopedic and 
neurological manifestations associated with the veteran's low 
back disability do not combine to an evaluation greater than 
40 percent, and there is no evidence of incapacitating 
episodes due to IDS.  

6.  The veteran is not frequently hospitalized for his 
service-connected low back disability and objective evidence 
does not show a marked interference with employment beyond 
that contemplated in the schedular standards.  


CONCLUSIONS OF LAW

1.  For the period prior to April 10, 1999, the criteria for 
an evaluation greater than 10 percent for a low back 
disability are not met or more nearly approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

2.  For the period beginning April 10, 1999, the criteria for 
a 40 percent evaluation, and no more, for a low back 
disability are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2004, VA advised the veteran that it was working on 
his appeal for an increased evaluation.  He was informed that 
he may submit evidence showing that his service-connected low 
back disability had increased in severity and was advised of 
the varying types of evidence.  He was notified of his and 
VA's respective obligations with respect to obtaining 
evidence.  Specifically, that VA was responsible for 
obtaining relevant records held by a Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency.  He was advised that he must 
provide enough information about his records so that VA could 
request them from the person or agency that has them and that 
it was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.   The veteran was requested to 
send additional evidence to the Appeals Management Center 
(AMC).  

The December 1998 statement of the case (SOC), the March 2000 
supplemental statement of the case (SSOC), the February 2003 
SSOC, and the October 2004 SSOC collectively notified the 
veteran of pertinent regulations.  These documents also 
notified the veteran of the evidence of record, of the 
adjudicative actions taken, and of the reasons and bases for 
denial.  The veteran was advised of the September 2002 
amendments to Diagnostic Code 5293, but was not specifically 
advised of the September 2003 amendments to the rating 
criteria for evaluating disabilities of the spine.  As 
discussed below, the Board has considered the general rating 
formula (which essentially removes the subjectivity in 
determining the severity of loss of motion) and finds that 
under the circumstances of this case, application of the 
September 2003 rating criteria is not more favorable.  As 
such, the Board concludes that there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims folder contains the veteran's service medical 
records and VA outpatient treatment records.  In March 2003, 
the veteran indicated that he had no additional evidence to 
submit.  The veteran was provided VA general medical and 
spine examinations in November 1997, and VA spine 
examinations in April 1999 and February 2003.  In June 2003, 
the veteran was advised that additional examination was being 
scheduled and that it was important that he report for the 
examination.  The veteran was subsequently scheduled for VA 
neurologic and scar examinations but failed to report.  The 
RO attempted to contact the veteran at various numbers but 
was apparently unable to.  Because the veteran has appealed 
the evaluation assigned in connection with the original grant 
of service connection, the Board will rate the claim based on 
the evidence of record.  See 38 C.F.R. § 3.655 (2004).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was originally granted service connection for a 
low back disability (postoperative residuals of herniated 
lumbar disc) in December 1997 and assigned a 10 percent 
evaluation effective January 29, 1997.  In February 2000, a 
Decision Review Officer (DRO) decision increased the 
evaluation to 20 percent effective April 10, 1999.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

In considering the veteran's claim for increase, the Board 
notes that relevant regulations were amended during the 
appeal period.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Entitlement to an evaluation greater than 10 percent prior to 
April 10, 1999

Service medical records indicate the veteran was diagnosed 
with a left L4-5 herniated nucleus pulposus (HNP) and 
underwent a left L4-5 microdiskectomy in June 1996.  The 
veteran was originally assigned a 10 percent evaluation 
pursuant to Diagnostic Code 5293 based on findings of mild 
symptoms associated with IDS.  

The veteran underwent a VA general medical examination in 
November 1997.  He reported lower back, left buttock, and 
left leg pain.  Neurological examination was noted to be 
normal, although knee and ankle jerks were reported as 0 to 
1+ bilaterally.  The veteran underwent a VA spine examination 
in November 1997.  Objectively, ambulation was normal.  There 
were no postural abnormalities, and the musculature of the 
back was not tender to palpation.  Straight leg raising was 
negative bilaterally.  

VA outpatient records show complaints of chronic low back 
pain with radiculopathy.  Outpatient note dated in July 1998 
indicates that Tylenol and Ibuprofen rarely help.  The 
veteran denied motor weakness, incontinence, or loss of bowel 
control.  Examination revealed pain only in the back on 
straight leg raise.  Deep tendon reflexes (DTR) were 2+ at 
knees and ankles bilaterally.  Sensory was intact, motor was 
5/5 throughout, and there was good flexion at the lumbar 
spine.  Outpatient note dated in September 1998 indicated 
that posture and gait were normal, spine appeared normal, and 
range of motion was full.  There was no point tenderness, but 
the veteran complained of paraspinous tenderness with 
palpation of the lumbar area.  Straight leg raising was 
negative and DTR were 2+.  

The RO originally evaluated the veteran's low back disability 
pursuant to Diagnostic Code 5293.  Prior to September 23, 
2002, IDS that was postoperative, cured, warranted a 
noncompensable evaluation; IDS that was mild warranted a 10 
percent evaluation; IDS that was moderate with recurring 
attacks warranted a 20 percent evaluation; IDS that was 
severe, with recurring attacks with intermittent relief 
warranted a 40 percent evaluation; and IDS that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

On review, the Board finds that a 20 percent evaluation is 
not warranted under Diagnostic Code 5293.  Although the 
veteran complained of back pain with radiculopathy, the 
medical evidence does not indicate moderate recurring attacks 
of IDS.  The findings regarding reflexes are somewhat 
inconsistent in that ankle and knee jerks were reported as 0 
to 1+ in November 1997 and DTR were reported as 2+ in 1998.  
Further, there were no indications of sensory or motor 
deficits.  

Other diagnostic codes that are potentially for application 
include 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the spine), 5289 (ankylosis of the lumbar 
spine), 5292 (limitation of motion of the lumbar spine), and 
5295 (lumbosacral strain).  On review, there is no evidence 
of vertebral fracture or ankylosis of the spine.  Thus, 
Diagnostic Codes 5285, 5286, and 5289 are not for 
application.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

On VA spine examination in November 1997, range of motion 
testing revealed forward flexion to 142 degrees, extension to 
42 degrees, left lateral flexion to 37 degrees, right lateral 
flexion to 32 degrees, rotation to the left of 28 degrees and 
rotation to the right of 23 degrees.  These findings do not 
more nearly approximate moderate limitation of motion of the 
lumbar spine and a 20 percent evaluation is not warranted 
under Diagnostic Code 5292.  

The veteran complains of pain and the Board does not doubt 
his assertions.  However, VA spine examination in November 
1997 noted no postural abnormalities, the musculature of the 
back was not tender to palpation, and there was no objective 
evidence of pain on motion.  The Board acknowledges that the 
VA outpatient note dated in September 1998 indicated 
tenderness with palpation.  Overall, however, and in terms of 
functional limitations attributable to the veteran's low back 
disability, the Board does not find adequate pathology or 
symptoms that would warrant an evaluation in excess of 10 
percent.  See DeLuca, supra.  

Prior to September 26, 2003, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warranted a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Given the referenced findings, the Board also concludes that 
an evaluation greater than 10 percent is not warranted under 
Diagnostic Code 5295.  Range of motion testing in November 
1997 revealed minimal limitation of lateral flexion; however, 
forward flexion was to 142 degrees and there was no evidence 
of muscle spasm on extreme forward bending.  

Entitlement to an evaluation greater than 20 percent for the 
period beginning April 10, 1999

Effective April 10, 1999, the RO increased the evaluation for 
the veteran's low back disability to 20 percent pursuant to 
Diagnostic Code 5293 based on findings of moderate recurring 
attacks of IDS.  

The veteran underwent a VA examination in April 1999.  He 
reported pain radiating to his legs and all the way down his 
left leg into his buttocks bilaterally.  He has pain with 
activity, and soreness and stiffness that are worse in the 
morning.  He takes Tramadol for pain.  Recent magnetic 
resonance imaging (MRI) showed scarring at the L4-5 level and 
enveloping of the left L5 nerve root and scar with some 
degenerative signal loss at L4-5 and L5-S1 with anular disc 
bulges at both levels.  Physical examination revealed a 
positive straight leg raising test bilaterally.  There was 
full range of motion and good strength in the back, although 
there was pain with flexion and extension.  Diagnosis was 
severe degenerative joint and disc disease of the lumbar 
spine, affecting the veteran daily during his work and at 
home with pain and stiffness.  

Outpatient records show continued complaints of chronic low 
back pain with radiculopathy.  A May 1999 neurosurgery note 
indicates there was no spinal tenderness, strength was 5/5, 
sensation was normal to light touch throughout, no ankle 
jerks or knee jerks bilaterally, and straight leg raising was 
negative.  Impression was chronic low back pain with L5 nerve 
root entrapment.  Outpatient records also contain evidence of 
exacerbations and an August 1999 telephone note indicates 
that the veteran should expect exacerbations of his back 
pain.  In January 2000, the veteran reported that since 1997 
the pain is gradually getting worse and he described the pain 
as stabbing, shooting, sharp, radiating to the left lower 
extremity, constant most of the time, sometimes intermittent.  
He also reported dizziness and numbness, especially on the 
left thigh.  He takes various medications for his back pain.  
Physical examination revealed limited flexion, extension, and 
bending at the lumbar spine because of pain.  There was 
decreased sensation at the left groin.  Impression was failed 
back syndrome with left radiculopathy.  The veteran underwent 
a lumbar epidural steroid injection.  

Based on the foregoing findings and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
disability picture associated with his low back disability 
approximates severe IDS and a 40 percent evaluation is 
warranted.  The January 2000 outpatient noted indicated that 
strength was 5/5 bilaterally, reflexes were 2+ bilaterally at 
the knees and ankle, and gait and balance was normal.  Thus, 
the Board concludes that there is no evidence of pronounced 
IDS and a 60 percent evaluation under Diagnostic Code 5293 is 
not warranted.  

An evaluation greater than 40 percent is not available under 
Diagnostic Codes 5292 or 5295 as that is the maximum 
schedular rating available.  There is also no basis for a 
rating in excess of 40 percent based on limitation of motion 
due to any functional loss because the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
lumbar spine, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002, and are for consideration from 
this date.  Under the revised regulations, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

On VA examination in February 2003, range of motion was 
reported as: forward flexion to 110 degrees, extension to 30 
degrees, and lateral rotation to 30 degrees in both 
directions.  In terms of orthopedic manifestations, the above 
findings approximate no more than slight, if any, limitation 
of motion of the lumbar spine.  The Board has considered the 
provisions of 38 C.F.R. § 4.40, 4.59 as interpreted in 
DeLuca, supra.  The veteran complains of low back pain, he 
uses Tylenol or Aleve for the pain, and avoids activities 
that include running, lifting, jumping, twisting, or anything 
that involves quick motion of his upper body.  
Notwithstanding, he denied any periods of severe flare-ups 
and does not have any associated symptoms including weight 
loss, dizziness, bowel or bladder complaints, and he is able 
to walk unaided.  Physical examination revealed normal 
posture and gait and there was no pain to palpation along the 
lumbar spine.  Consequently, the Board does not find 
additional functional impairment that would warrant an 
evaluation greater than 10 percent based on limitation of 
motion.  See DeLuca, supra.  

The February 2003 VA examination did not indicate evidence of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion and an evaluation greater than 10 percent for 
orthopedic symptoms is not warranted under Diagnostic Code 
5295.  

Considering the complaints of radiculopathy and MRI findings 
at the L4-L5 and L5-S1 levels, any chronic neurological 
manifestations should be evaluated pursuant to Diagnostic 
Code 8520.  Under this provision, complete paralysis of the 
sciatic nerve - the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.

Evidence of record does not indicate complete paralysis of 
the sciatic nerve.  On VA examination in February 2003, 
sensation was intact to light touch and motor function was 
5/5 throughout.  The examination report did not set forth 
findings regarding reflexes, etc.  Previous evidence of 
record did indicate some decreased knee and ankle jerks and 
the Board finds that chronic neurological manifestations 
associated with the veteran's low back disability approximate 
no more than mild incomplete paralysis of the sciatic nerve.  

The 10 percent evaluation assigned for orthopedic 
manifestations and the 10 percent evaluation for chronic 
neurologic manifestations combine to a 20 percent evaluation 
under 38 C.F.R. § 4.25 (2004).  

Based on the above findings, the Board has also considered 
whether an evaluation greater than 40 percent would be 
warranted under the former Diagnostic Code 5293.  It appears 
that the veteran experiences intermittent relief and in the 
absence of demonstrable muscle spasm or other neurological 
findings specific to L4-5, L5-S1, the Board concludes that 
the veteran's disability picture does not more nearly 
approximate pronounced IDS and a 60 percent evaluation would 
not be warranted.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003 and the amended criteria are 
applicable from this date.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
...................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

On VA examination in February 2003, forward flexion was to 
110 degrees.  For VA purposes, normal flexion of the 
thoracolumbar spine is 0 to 90 degrees and therefore, the 
veteran's forward flexion appears better than normal.  
Extension and lateral rotation were also normal.  The 
examination report did not set forth measurements for right 
and left lateral flexion and consequently, the Board is 
unable to determine the combined range of motion.  As 
indicated, the veteran failed to report for additional 
requested examination and evidence expected to be obtained at 
that examination cannot be considered.  Regardless, it 
appears that the maximum evaluation available under the 
general rating formula based on limitation of motion would be 
10 percent.  

The Board previously concluded that based on the evidence of 
record, the neurological manifestations associated with the 
veteran's low back disability warranted no more than a 10 
percent evaluation.  As above, the chronic orthopedic and 
neurologic manifestations related to the veteran's low back 
disability do not combine to an evaluation greater than 40 
percent under 38 C.F.R. § 4.25.  There is no evidence of 
incapacitating episodes of IDS.  

The Board has considered all applicable evidence and rating 
criteria.  On review, it appears that the former criteria are 
more favorable to the veteran.  The Board acknowledges there 
is medical evidence of scarring associated with the veteran's 
service-connected low back disability and that distinct 
manifestations of the same injury may be separately 
evaluated.  See 38 C.F.R. § 4.14 (2004); See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The veteran, however, failed 
to report for the scheduled dermatological/scar examination 
and the record does not contain adequate information on which 
to rate any scarring associated with the veteran's service-
connected low back disability.  

The Board has considered the propriety of staged ratings as 
discussed above.  See Fenderson, supra.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Objective evidence of record does not show that that the 
veteran is frequently hospitalized for his low back 
disability or that it has a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Prior to April 10, 1999, an evaluation greater than 10 
percent for a low back disability, characterized as status 
post microdiskectomy of the lumbar spine, is not warranted.  

For the period beginning April 10, 1999, a 40 percent 
evaluation, and no more, for a low back disability, 
characterized as status post microdiskectomy of the lumbar 
spine, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


